UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1430


JAMES R. EZZELL,

                Plaintiff - Appellant,

          v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:14-cv-00251-D)


Submitted:   January 31, 2017                Decided:   May 4, 2017


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Charlotte W. Hall, CHARLES T. HALL LAW FIRM, Raleigh, North
Carolina, for Appellant.     John Stuart Bruce, Acting United
States Attorney, G. Norman Acker, III, Assistant United States
Attorney, Todd J. Lewellen, Special Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
                          ______________

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Ezzell appeals the district court’s order accepting

the recommendation of the magistrate judge and upholding the

Commissioner’s         denial       of       disability      insurance       benefits       and

supplemental security income.                   On appeal, Ezzell contends that

the    ALJ   erred     at    Step    Three       of    the    sequential        analysis    by

failing to consider the applicability of Listing 1.03 and that,

in light of the ALJ’s failure to resolve discrepancies between

her findings and the medical evidence regarding Ezzell’s ability

to ambulate effectively, the district court erred in ruling that

any such error was harmless.                   We agree and, accordingly, vacate

and remand.

       We    “will     affirm       the       Social       Security      Administration’s

disability determination when an ALJ has applied correct legal

standards      and     the       ALJ’s    factual      findings       are    supported      by

substantial evidence.”              Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir.   2015)      (internal        quotation        marks    omitted).          “Substantial

evidence     is      that    which       a    reasonable       mind     might      accept   as

adequate to support a conclusion.                         It consists of more than a

mere    scintilla           of     evidence         but      may   be       less     than     a

preponderance.”         Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir.

2015) (citation and internal quotation marks omitted).

       An ALJ is not required to explicitly identify and discuss

every possible listing; rather, he is compelled to provide a

                                                2
coherent basis for his Step Three determination, particularly

where the “medical record includes a fair amount of evidence”

that    a        claimant’s      impairment        meets       a    disability          listing.

Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013).                                         When

there       is     “ample       evidence      in     the       record       to     support       a

determination” that the claimant’s impairment meets or equals

one    of    the       listed    impairments,        the   ALJ       must    identify         “the

relevant listed impairments” and compare “each of the listed

criteria to the evidence of [the claimant’s] symptoms.”                                  Cook v.

Heckler,         783    F.2d    1168,   1172-73       (4th     Cir.     1986);          see   also

Radford, 734 F.3d at 295 (noting that “full explanation by the

ALJ is particularly important” when “there is probative evidence

strongly         suggesting      that   [the       claimant]        meets     or    equals”      a

Listing).

       Listing         1.03     pertains      to     “reconstructive               surgery      or

surgical         arthrodesis      of    a    major    weight-bearing             joint,       with

inability to ambulate effectively . . . and return to effective

ambulation did not occur, or is not expected to occur, within 12

months of onset.”              20 C.F.R., Pt. 404, Subpt. P, App. 1, § 1.03.

The     inability         to    ambulate       effectively          means        “an     extreme

limitation of the ability to walk; i.e., an impairment(s) that

interferes         very    seriously        with    the    individual’s            ability     to

independently            initiate,      sustain,          or       complete        activities.

Ineffective            ambulation       is     defined         generally           as     having

                                               3
insufficient     lower     extremity         functioning       .     .    .     to    permit

independent ambulation without the use of a handheld assistive

device(s) that limits the functioning of both upper extremities.

20   C.F.R.,    Pt.    404,    Subpt.    P,      Appx.   1,    §    1.00(B)(2)(b)(1).

Examples of ineffective ambulation include, but are not limited

to, “the inability to walk without the use of a walker, two

crutches   or    two    canes,    the    inability       to   walk       a    block     at    a

reasonable pace on rough or uneven surfaces, the inability to

use standard public transportation, the inability to carry out

routine ambulatory activities, such as shopping and banking, and

the inability to climb a few steps at a reasonable pace with the

use of a single hand rail.”             20 C.F.R., Pt. 404, Subpt. P, Appx.

1, § 1.00(B)(2)(b)(2).           The ability to walk independently about

one’s home without the use of assistive devices does not, in and

of itself, constitute effective ambulation.                   Id.

      Despite Ezzell’s reconstructive hip surgery in July 2008,

the ALJ did not consider the applicability of Listing 1.03.                                  We

cannot agree that any error in this regard was harmless in light

of evidence in the record suggesting that, nearly a year after

surgery, Ezzell was still unable to ambulate effectively.                                 For

example,   two        months     shy    of       a   full     year       from        surgery,

consultative examiner, Alan Cohen, M.D., observed that Ezzell

used a simple cane for walking and standing and that the device

was needed for small walks.             He further reported that Ezzell was

                                             4
unable to walk a block at a reasonable pace on a rough/uneven

surface and unable to climb a few steps at a reasonable pace

with the use of a single hand rail.                        These factors are included

in     the     Regulations’               non-exhaustive        list      of        examples      of

ineffective ambulation.                    Dr. Cohen further opined that Ezzell’s

ability to sit, stand, lift, and carry was moderately impaired

and that his ability to move about was severely impaired.

        Significantly, in discussing Ezzell’s residual functional

capacity,         the        ALJ        specifically      referred        to        Dr.     Cohen’s

observations,           finding          that    they    were    “consistent              with    the

clinical      record,”            and    “accurately      describe[d]          the       functional

impact       of       the    medically          determinable     impairments              upon    the

claimant.”             Accordingly,         the    ALJ    gave    Dr.     Cohen’s          opinions

“significant weight.”                    Without any discussion, however, the ALJ

concluded         -    implicitly         rejecting      Dr.    Cohen’s    opinion          -    that

Ezzell       failed         to    show    that    his    impairment       resulted          in   the

inability to ambulate effectively on a sustained basis.

       We conclude that there is probative evidence in the record

to support a determination that Ezzell’s impairment meets or

equals Listing 1.03.                    Furthermore, the ALJ’s decision does not

include a sufficient discussion of the evidence and explanation

of     its    reasoning            regarding        Ezzell’s      ability           to     ambulate

effectively           such       that    meaningful      judicial      review        is    possible

with    respect         to       Listing    1.03.        Accordingly,          we    vacate      the

                                                   5
district court’s order and remand with instructions to remand

the case to the agency for further proceedings.

                                             VACATED AND REMANDED




                                6